Appellant was convicted in the District Court of Frio County of gaming, and his punishment assessed at a fine of $10. He interposed a plea to the jurisdiction of the District Court, because he was charged with a misdemeanor not involving official misconduct. The plea was overruled, jurisdiction entertained, and the *Page 79 
conviction resulted. By the Acts of the Seventeenth Legislature (Laws 1881, page 13) the jurisdiction of the County Court of Frio County with reference to criminal matters was taken away. Section 2 of that act conferred such jurisdiction in the District Court as was given by the general laws to the County Court, with the exception of probating of wills, appointing guardians of minors, etc., and except cases, civil and criminal, over which, by the general laws of the State, the justice courts would have jurisdiction. Section 3 conferred upon the Justice Court of Precinct No. 1 jurisdiction in causes, civil and criminal, over which, by the general laws of the State, the County Court of said county would have jurisdiction; provided, however, that no more jurisdiction should be conferred on said courts than is given by the general laws of the State. Appellant's contention is that under these two sections the Justice Court of Precinct No. 1 had exclusive jurisdiction of all criminal cases where the amount of the fine would not be in excess of $200, or where there was no imprisonment attached as a part of the punishment. Such was not the intention of the Legislature, as evidenced by the language of the act. The county court, under the general laws of Texas, has concurrent jurisdiction with the justice courts in all misdemeanors that said courts have jurisdiction to finally try. So far as applicable to this case, the Legislature was simply intending to confer upon the District Court such jurisdiction in criminal matters as had been conferred upon the County Court prior to diminishing its jurisdiction. If the Legislature intended to confer upon the Justice Court of Precinct No. 1 all civil and criminal jurisdiction over which, under the general laws, county courts have jurisdiction, the act would be unconstitutional. The Constitution confers jurisdiction upon the justice courts throughout the county of civil and criminal matters to certain amounts, and the Legislature is not authorized to oust them of such jurisdiction. Under the Constitution the Legislature may diminish the jurisdiction of the county court, and confer its criminal jurisdiction upon other courts; but it can not, under that clause of the Constitution, oust the justice courts of their jurisdiction, and confer it upon the Justice Court of Precinct No. 1. It does not take an act of the Legislature to confer jurisdiction upon the justice courts of misdemeanors wherein a fine not exceeding $200 is the punishment. The Constitution has conferred this jurisdiction, and has conferred it alike upon all justice courts, whether in Precinct No. 1 or other precincts. Certainly, it would not for a moment be contended that the Legislature intended to confer upon the Justice Court of Precinct No. 1 authority to try criminal causes where the fine was in excess of $200, or where imprisonment was a part of the punishment, or to diminish the jurisdiction of the other justice courts. Whether the Legislature mentioned the question of jurisdiction as to the justice courts or not, they still would retain jurisdiction of all misdemeanors where the punishment was by fine-only not exceeding $200. So, looking to the provisions of the act in question, *Page 80 
it was evidently the intention of the Legislature to simply confer upon the District Court such authority to try criminal cases as had been conferred by the Constitution and the general laws upon the County Court. Had not the jurisdiction of the County Court of Frio County been diminished, it would have had original jurisdiction to try this case; and the District Court having superseded that court in regard to the trial of criminal causes, jurisdiction was conferred by the act of the Legislature upon that court, the same as it had existed in the County Court. This law is still in force, so far as we have been able to ascertain. There is no error in the record.
The judgment is affirmed.
Affirmed.